t c memo united_states tax_court lourdes puentes petitioner v commissioner of internal revenue respondent docket no filed date lourdes puentes pro_se audra m dineen for respondent memorandum findings_of_fact and opinion1 lauber judge with respect to petitioner’s federal_income_tax for the internal_revenue_service irs or respondent determined a deficiency in tax of this case was tried before judge diane l kroupa on date on date judge kroupa retired from the court the court issued an order informing the parties of her retirement and proposing to reassign this case to another judicial_officer for purposes of preparing the opinion and entering the decision based on the record of trial or alternatively allowing the parties to request a new trial the parties consented to reassignment of the case on date the court issued an order submitting the case to judge lauber dollar_figure based on disallowance of her claimed deduction for home mortgage interest under sec_163 and h d we must decide whether petitioner is entitled to this deduction as an equitable owner of property legally owned by her brother we hold that she is not findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated by this reference petitioner resided in california when she petitioned this court in petitioner’s brother benjamin puentes benjamin bought a house in south san francisco benjamin made the required downpayment and financed the balance of the purchase_price with a mortgage loan secured_by the property petitioner did not contribute to the downpayment and she is not a party to or otherwise obligated on the mortgage loan benjamin is the sole legal owner of the property all statutory references are to the internal_revenue_code as in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar because this case was reassigned for purposes of preparing the opinion and entering the decision we did not have the opportunity to observe the demeanor of the witnesses we therefore make no inferences of credibility except those that may be judged from the written record petitioner started living in the house in when she moved to san francisco to attend college petitioner’s father started living in the house in when he became ill as far as the record reveals benjamin made all required mortgage payments on the property until he became unemployed apparently in at that point petitioner began making mortgage payments all three family members--benjamin petitioner and her father--resided in the house during benjamin remained unemployed that year and petitioner and her father continued to defray many household expenses her father paid for repairs and supplies petitioner paid dollar_figure in property taxes and dollar_figure in homeowner’s insurance which the state farm insurance_companies had billed to benjamin petitioner paid these expenses even though she was not obligated to do so petitioner also made monthly payments toward the mortgage loan during even though she had no legal_obligation to do so the mortgage_lender listed benjamin’s name and only his name on the form_1098 mortgage interest statement which reported the payment of dollar_figure of loan interest during petitioner rather than benjamin nevertheless claimed a mortgage interest_deduction on account of this interest the irs issued petitioner a notice of defi- ciency disallowing this deduction and she timely petitioned this court opinion petitioner concedes that she is not a legal owner of the property she none- theless contends that she is an equitable owner of the property and is thus entitled to the mortgage interest_deduction for in a previous case before this court petitioner advanced the same contention regarding the mortgage interest_deduction for puentes v commissioner tcmemo_2013_277 appeal filed 9th cir date we found that she was not an equitable owner of the property and accordingly disallowed the claimed deduction petitioner again contends that she is entitled to claim the mortgage interest_deduction as an equitable owner of the property because she resided in it during and made the required mortgage payments this time she offers as addition- al support for her position the facts that she paid the homeowner’s insurance paid the property taxes and together with her father made contributions toward main- tenance of the property petitioner has acted admirably to enable her family to retain its home at a time of economic difficulty and we empathize with her position as a matter of technical tax law however we are constrained to agree with respondent i burden_of_proof generally the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving otherwise rule a 290_us_111 the burden_of_proof may shift to the commissioner if the taxpayer introduces credible_evidence with respect to the issue and satisfies certain requirements sec_7491 see 122_tc_143 petitioner does not contend that the burden should shift to respondent and she has not shown satisfaction of the sec_7491 requirements in any event the burden_of_proof thus remains on her see rule a ii mortgage interest_deduction a taxpayer is generally allowed a deduction for interest_paid or accrued on qualified_residence_interest which includes interest_paid on acquisition indebt- edness with respect to any qualifying residence of the taxpayer sec_163 h d a i a taxpayer may deduct as home mortgage interest i nterest paid_by the taxpayer on a mortgage upon real_estate of which he is the legal or equitable owner even though the taxpayer is not directly liable upon the bond or note secured_by such mortgage sec_1_163-1 income_tax regs the court_of_appeals for the ninth circuit to which an appeal of this case would lie absent stipulation to the contrary has construed this regulation to permit mortgage interest deductions in nonrecourse lending situations see 604_f2d_34 9th cir aff’g tcmemo_1976_150 state law determines the nature of property rights such as legal or equitable ownership while federal_law determines the appropriate tax consequences of those rights see 472_us_713 blanche v commissioner tcmemo_2001_63 aff’d 33_fedappx_704 5th cir the parties agree that california law applies in determining peti- tioner’s property rights with respect to the south san francisco house california law provides that the owner of legal_title to property is presumed to be the owner of full beneficial title as well cal evid code sec_662 west this presumption may be rebutted only by clear_and_convincing proof ibid one way to overcome the presumption that the legal owner is also the equitable owner is by showing that there exists an agreement or understanding between the parties evidencing an intent contrary to that which is reflected in the deed in re marriage of fossum cal rptr 3d ct app this presumption cannot be overcome solely by tracing the funds used to purchase the property in re marriage of broderick cal rptr ct app the record establishes that benjamin has been the sole legal owner of the property from the time he purchased it in through california law thus presumes him to be the full beneficial and equitable owner as well petitioner has provided no evidence let alone clear_and_convincing proof that she is an equitable owner of the property first petitioner offered no evidence that she had any agreement with benjamin entitling her to an ownership_interest in the property see in re marriage of fossum cal rptr 3d pincite stating that evidence of an agreement may overcome the presumption petitioner moved into the house in when she began attending college benjamin appears to have made all mortgage and other_payments on the property for at least six years until he became unemployed the record provides no support for the contention that benjamin intended to give petitioner an ownership_interest in the house in or at any later time second the fact that petitioner paid the mortgage home insurance and property taxes during is not sufficient to make her an equitable owner of the property petitioner benefited from her brother’s generosity when he made those payments during and he benefited from her generosity when she made those payments during she made these payments not because she owned the property but because her brother was unemployed under california law the presumption that the legal owner is the equitable owner cannot be overcome solely by tracing the funds used to purchase the property in re marriage of broderick cal rptr pincite a fortiori this presumption cannot be overcome solely by tracing the funds used temporarily to make mortgage payments on the property finally the record is devoid of evidence that petitioner held any ownership_interest in the property she did not contribute to the downpayment in and there is no evidence that she made mortgage or other_payments on the property between and the time her brother became unemployed although she resided in the house and paid certain expenses voluntarily she was not legally obligated to bear any burdens of ownership we have previously upheld the disallowance of mortgage interest deductions to california taxpayers similarly situated see eg daya v commissioner tcmemo_2000_360 denying deduction where taxpayers resided in and paid mortgage interest and property taxes on home legally owned by father and uncle song v commissioner tcmemo_1995_446 denying deduction where taxpayer resided in and made mortgage payments on home legally owned by brother loria v commissioner tcmemo_1995_420 same for these reasons we conclude that petitioner has not produced any evi- dence much less clear_and_convincing proof rebutting the presumption that her brother the legal owner of the property is also its full beneficial and equitable owner under california law because petitioner is neither the legal or equitable owner see sec_1_163-1 income_tax regs she is not entitled to a mortgage interest_deduction for to reflect the foregoing decision will be entered for respondent
